Citation Nr: 0820824	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-10 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the service-connected pseudofolliculitis barbae (PFB). 

2.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected gastroesophageal reflux 
disease (GERD) with history of small sliding hiatal hernia. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel








INTRODUCTION

The veteran had active military service from March 1980 to 
March 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2004 and 
March 2006 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

An August 2007 Decision Review Officer (DRO) decision granted 
the veteran a 30 percent disability rating for his service-
connected GERD, effective September 25, 2003, the date of the 
claim.

Inasmuch as a rating higher than 30 percent for the service-
connected GERD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The issue of an initial rating in excess of 30 percent for 
service-connected GERD is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's service-connected PFB disability is 
currently asymptomatic. 




CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability rating for the service-connected 
pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.118 including 
Diagnostic Codes 7800, 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App 112 (2007); 
see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a June 2005 letter, the RO provided timely notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. 

In the instant case, the veteran is challenging the 
disability rating assigned following the initial grant of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the June 2005 notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied. See generally Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"); see also Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service records, VA treatment records, and an 
appropriate VA medical examination. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The veteran was initially granted a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides 
ratings for disfigurement of the head, face, or neck.  Note 
(1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

The Board notes that under 38 C.F.R. § 4.118 Diagnostic Code 
7806 provides ratings for dermatitis or eczema.  Dermatitis 
or eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

The Board notes that in every instance where the rating 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31. 

A January 2006 VA examination report shows that the veteran's 
facial and neck skin was entirely normal on objective 
examination.  There was no evidence of any current symptoms 
of PFB as there was no evidence of broken skin, lesions, skin 
breakdown, or ingrown hairs.  The veteran himself reported 
that he had no symptoms as long as he kept a short beard.  VA 
treatment records contain no evidence of complaints of or 
treatment for active symptoms of PFB.  As such, the Board 
finds that the veteran's service-connected PFB does not 
warrant a compensable disability rating. 


In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial compensable rating for the service-connected 
pseudofolliculitis barbae is denied. 

REMAND

In an October 2007 statement, the veteran reported that he 
received treatment for gastrointestinal issues at the VA 
Medical Center in Washington, D.C. in September 2007.  The 
record does not reflect that these records have been 
associated with the veteran's claims file.  VA has a duty to 
obtain these government records as they would appear to be 
relevant to the veteran's claim of entitlement to a higher 
initial disability rating for GERD.  See generally 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford appropriate 
time for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


